Citation Nr: 1442500	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a cervical spine disorder, to include a separate compensable rating for radiculopathy.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from May 1992 to March 2002.
      
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2010 rating decision issued by the Regional Office (RO) in Roanoke, Virginia. 

The Veteran indicated in his February 2013 VA Form 9 that he wished to testify at a hearing.  However, in March 2014 he notified VA that he wanted to cancel the hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

The Board notes that the Veteran was awarded a temporary total evaluation from January 8, 2013 to June 1, 2013 based on surgical convalescence related to his service-connected cervical spine disorder.  That matter is not addressed or considered in this document.

The Veteran alleged in an August 2014 statement that a number of his service-connected disabilities prevent him from securing or maintaining employment.  Thus, to the extent the Veteran is currently claiming entitlement to a TDIU, that issue is raised in connection with his claim for an increased rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

After issuance of a January 2014 supplemental statement of the case, the Veteran submitted further evidence without a waiver of RO consideration in connection with a motion to advance his appeal on the docket.  The only evidence relevant to the issues on appeal concerns the claim for a TDIU, which is being remanded.  Thus, the Veteran will not be prejudiced by the Board's adjudication of claim for an increased rating.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals VA treatment records dated from April 2011 to January 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System contains an unrelated rating decision and correspondence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's cervical spine disorder is manifested by forward flexion of cervical spine greater than 30 degrees; combined range of motion greater than 170 degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although there is probative evidence of intervertebral disc syndrome (IVDS), there is no evidence of incapacitating episodes.

2. It is more likely than not that the Veteran experienced mild radiculopathy of the left upper extremity from July 15, 2010 through January 7, 2013.  He is right handed.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237.

2. With resolution of reasonable doubt in the appellant's favor, the criteria for a separate 20 percent evaluation, but no more, for left upper extremity radiculopathy (middle radicular group), from July 15, 2010 through January 7, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.123, 4.124, DC 8511.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a July 2010 correspondence of the information and evidence needed to substantiate and complete his claim for an increased rating, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain.  This also letter provided notice how VA determines the rating and effective date.  The claim was readjudicated in January 2013 and January 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with VA contract examinations in August 2010 and December 2013, which the Board finds to be adequate in describing the Veteran's symptomatology at the time of the examination.  VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  


Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126. Hart extended Fenderson to all increased evaluation claims.

Cervical spine disorders are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The General Rating Formula for Diseases and Injuries of the Spine is as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation will be assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note 1: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243. 

The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1: For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2: If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 5243.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59. Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Here, the evidence does not support a rating beyond 10 percent for the Veteran's cervical spine disorder.  38 C.F.R. § 4.7.  As to orthopedic manifestations, the evidence does not demonstrate forward flexion of the cervical spine less than 30 degrees; or, the combined range of motion of the cervical spine less than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

An August 2010 VA contract examiner noted that the Veteran reported complaining of distressful neck stiffness, neck "popping," anterior neck cramping, and intermittent spasms of all neck muscles.  He also reported that the neck disorder interfered with his ability to participate in activities that require heavy lifting, to get restful sleep, to play with small children, and with his job as a truck driver.  He reported experiencing paresthesia, numbness and weakness but denied bowel complaints, erectile dysfunction, or bladder complaints.  The Veteran stated that he experienced moderate to severe pain in his neck that radiated up and down his back and his left arm but he denied using assistive devices, and his posture was noted to be normal.  

Physical examination of the cervical spine was negative for radiation of pain on movement, muscle spasm, tenderness, guarding, and weakness.  Muscle tone was normal and no atrophy of the upper or lower extremities was noted.  The cervical spine was not additionally limited in motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitions.  Position of the head was normal and the spine was symmetrical.  Range of motion testing revealed forward flexion of 45 degrees or more without objective evidence of painful motion; extension of 45 degrees or more without evidence of painful motion; bilateral flexion of 45 degrees each, without painful motion; and bilateral rotation of 80 degrees each, without painful motion.  No additional limitation in range of motion was noted after repetitions.  

Neurological examination indicated no cervical or thoracic deficits, no motor weakness.  Reflexes of the upper extremities were noted to be 1+ on the right and 1+ on the left. Triceps was 1+ on the right and 0 on the left. No pathological reflexes were noted on the upper extremities but the examiner noted that he did manifest cervical/thoracic IVDS with nerve root involvement.  The examiner also noted that the Veteran submitted a private EMG from July 2010 which showed left-sided C8-T1 radiculopathy and an August 2010 MRI showing possible C7-T1 disc protrusion and facet joint orthosis narrowing the neural foramen and C5-C6 and C6-C7 postoperative disc changes, C4-C5 small right disc protrusion and mild right uncovertebral joint hypertrophy and C3-C4 mild left uncovertebral joint hypertrophy and minimum anterior subluxation.  The examiner thus stated that the diagnosis should be changed from degenerative changes to the cervical spine with stenosis following fusion to IVDS of the cervical spine due to C8-T1 radiculopathy, status post C6 corpectomy with anterior fusion, degenerative changes to the cervical spine with stenosis following fusion.  He noted that progressive degenerative changes had caused anatomical changes such that nerve impingement had developed resulting in the recently documented C8-T1 radiculopathy which affected the left side.  The examiner further noted that IVDS resulted in complications including recurrent pain at the neck, and recurrent muscle spasm at the neck.  A painless linear neck scar measuring 7 cm by 0.2 cm was also noted. 

At a December 2013 VA contract examination, the Veteran reported no flare-ups; range of motion testing revealed forward flexion of 45 degrees or more without objective evidence of painful motion; extension of 45 degrees or more without evidence of painful motion; bilateral flexion of 45 degrees each, without painful motion; and bilateral rotation of 80 degrees each, without painful motion.  No additional limitation in range of motion was noted after repetitions, and the examiner indicated that the Veteran did experience any functional loss or impairment. Examination was negative for localized pain, guarding or muscle spasm.  Strength in the elbows, wrist and fingers was normal; no muscle atrophy was noted; reflexes and sensation to light touch was normal.  No radiculopathy or neurologic abnormalities was noted.  The examiner noted that the Veteran did not have IVDS; that he did not use any assistive devices.  The examiner noted the scar was not painful or unstable, or greater than 6 square inches.  The examiner also remarked that there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functionality of the spine.  She changed diagnosis from IVDS of the cervical spine due to C7-T1 radiculopathy, status-post C6 corpectomy with anterior fusion, degenerative changes to cervical spine with stenosis following fusion to status-post cervical spine surgery with degenerative changes. 

A review of VA and private treatment records shows findings consistent with the VA contract examinations.  A July 2010 private treatment record noted normal range of motion in the cervical spine but left upper extremity numbness possibly related to cervical  radiculopathy.  Objective testing indicated that it did not meet EMG criteria for a diagnosis of cervical radiculopathy but were suspicious of early cervical radiculopathy.

An August 2010 private treatment record noted the Veteran reported significant left arm pain and a September 2011 private treatment record noted that the Veteran complained on intermittent left arm numbness. 

VA treatment records from November and December 2011 VA noted that the Veteran complained of pain and tingling radiating down his left arm, and an August 2012 VA treatment record shows a diagnosis of cervical radiculopathy.

After the January 2013 cervical spine surgery, however, a January 2014 VA treatment record noted that the Veteran reported no neck, back or joint pain and no numbness or tingling.

In light of the above evidence showing that the Veteran has full range of motion in the cervical spine, the Board finds that the assigned 10 percent rating-applicable where the cervical spine shows forward flexion greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees-adequately accounts for the Veteran's overall orthopedic manifestations.

As to functional loss, credible medical and lay evidence of record documents that the Veteran's cervical spine disorder is associated with neck stiffness, and some interference in the ability to lift heavy objects, play with small children and work as a truck driver.  The Veteran has denied, however, flare-ups, use of assistive devices and there are no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  Overall, any functional loss present in the cervical spine is adequately accounted for in the 10 percent rating assigned. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

As to arthritis, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  Arthritis ratings are based on limitation of motion, which is the basis for the rating assigned herein. 
Thus, there is no basis for a separate rating for arthritis.  See 38 C.F.R. § 4.14.

As to incapacitating episodes, the probative evidence of record does not reflect incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks for a 12 month period during the appeal.  Although diagnoses of IVDS are shown in the record, there is no indication that he has been prescribed bed rest by a physician as a result of his cervical spine disorder-outside of his January 2013 surgery for which he received a temporary total evaluation.  38 C.F.R. § 4.71a, DC 5243.  Accordingly, the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's cervical spine disorder. 38 C.F.R. § 4.3. The claim is denied.  His cervical strain has not been more severe than contemplated by the 10 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 505.

Neurologic Impairment

There is evidence of neurologic impairment in the Veteran's upper left extremity.  DC 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals). DC 8510 states that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side. Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side. 38 C.F.R. § 4.124a, DC 8510.  

DC 8511 provides ratings for paralysis of the middle radicular group of nerves. DC 8511 provides that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side. Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side and 60 percent on the minor side. 38 C.F.R. § 4.124a, DC 8511.

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Given that the August 2010 examiner diagnosed the Veteran with left upper extremity radiculopathy based on the July 2010 private treatment records, and these symptoms are documented up until the January 2013 surgery, the Board finds that a separate rating for radiculopathy of the upper left extremity is warranted from July 15, 2010; however, because the December 2013 VA contract examination noted no radiculopathy or neurologic abnormalities and the January 2014 VA treatment record noted that the Veteran reported no neck, back or joint pain and no numbness or tingling, the Board finds that a separate compensable evaluation is warranted only through January 7, 2013-the day before the Veteran's surgery.  Since the Veteran's radicular symptomatology more closely relate to the wrist and hand, the Board finds that DC 8511 (middle radicular group) is more appropriate than DC 8510 (upper radicular group).  Here, the Veteran is right handed, i.e. his left extremity is his "minor side."  As the rating assigned under DC 8511 contemplates moderate paresthesia, dysesthesias and numbness in the Veteran's left upper extremity, to assign a separate rating under DC 8510 would constitute pyramiding and is prohibited by 38 C.F.R. § 4.14.  Moreover, because the Veteran has consistently reported radiating numbness, tingling and pain, but no other neurological abnormalities, a 20 percent rating for mild incomplete paralysis on the major side, and no higher, is warranted.  38 C.F.R. § 4.124a, DC 8511.

Scars

There is evidence that the Veteran has scars associated with the cervical spine disorder.  In this case, however, the August 2010 and December 2013 examinations show that while the scar involves the neck, it is only 7 cm by 0.2 cm, and not painful or unstable.  A separate compensable evaluation based on scars is therefore not warranted.  38 C.F.R. § 4.118, DCs 7800-7805 (2013).

Additional Considerations

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there is a specific diagnostic code to evaluate cervical spine disorders involving functional impairment and radicular symptoms, consideration of other diagnostic codes for evaluating the disability is not appropriate.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993).  

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected depression.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, the Board finds that it does not support a higher rating under any applicable diagnostic code.  Again, the medical evidence shows that his cervical spine disorder does not evidence significant limitation of motion or functional impairment.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's cervical spine disorder are fully contemplated by the schedular rating criteria, in particular, the Veteran's symptoms of pain and limited motion.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  However, the Board notes that aside from the period of convalescence relating to his neck surgery, there have been no hospitalizations for the disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary. See Thun, 22 Vet. App. at 115-16.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a cervical spine disorder is denied.

Entitlement to a separate 20 percent rating for radiculopathy (middle radicular group) of the upper left extremity is granted for the period from July 15, 2010 through January 7, 2013, subject to the applicable laws governing the award of monetary benefits.


REMAND

The Veteran alleged in the August 2014 statement that a number of his service-connected disabilities prevent him from securing and maintaining employment, thus raising an informal claim for a TDIU. 38 C.F.R. § 3.155(a); Roberson v. Principi, 251 F.3d 1378 (2001).  The Board finds the claim should be remanded for further development to include obtaining an examination and opinion as to whether his service-connected disabilities prevent him from securing or maintaining employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service-connected disorders that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  A complete work history should also be obtained.

2. After completing #1 above, and whether records are obtained or not, the Veteran should be afforded an examination to determine the effects of the service connected disabilities in securing or maintaining gainful employment.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS as needed. The examiner must specify in the report that the claims file, Virtual VA records and VBMS records have been reviewed as pertinent.  

Schedule the Veteran for a VA examination and an opinion on the effect of his service-connected disabilities on his ability to obtain gainful employment.  After a review of the evidence of record, the examiner should describe all functional impairment caused by the Veteran's service-connected disabilities (major depressive disorder, right shoulder impingement, cervical spine disorder, hypertension, peptic ulcer disease, and tinea versicolor).  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In offering any opinion, the examiner should consider the full record.

3. The AOJ should review the examination report to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for a TDIU must be adjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


